United States Court of Appeals
      for the Federal Circuit
                ______________________

    TEK GLOBAL, S.R.L., TEK CORPORATION,
             Plaintiffs-Appellees

                           v.

SEALANT SYSTEMS INTERNATIONAL, INC., ITW
          GLOBAL TIRE REPAIR,
            Defendants-Appellants
           ______________________

                      2017-2507
                ______________________

    Appeal from the United States District Court for the
Northern District of California in Nos. 3:11-cv-00774-VC,
5:11-cv-01649-PSG, Judge Vince Chhabria.
                ______________________

                Decided: March 29, 2019
                ______________________

    DANIEL E. JACKSON, Keker, Van Nest & Peters LLP,
San Francisco, CA, argued for plaintiffs-appellees. Also
represented by ASHOK RAMANI, Davis Polk & Wardwell
LLP, Menlo Park, CA.

    STANLEY MARTIN GIBSON, Jeffer Mangels Butler &
Mitchell, Los Angeles, CA, argued for defendants-appel-
lants.    Also represented by JESSICA PAULINE GANS
NEWMAN, ANDREW I. SHADOFF; GREGORY S. CORDREY, Ir-
vine, CA.
                 _____________________
2      TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




      Before PROST, Chief Judge, DYK and WALLACH,
                     Circuit Judges.
PROST, Chief Judge.
     Following a jury trial finding Sealant Systems Inter-
national and ITW Global Tire Repair (collectively, “SSI”)
liable to TEK Corporation and TEK Global, S.R.L. (collec-
tively, “TEK”) for infringement of U.S. Patent No.
7,789,110 (“the ’110 patent”), SSI appeals several pre- and
post-judgment orders from the United States District
Court for the Northern District of California. Specifically,
SSI appeals the district court’s claim construction order
and its orders denying SSI’s motions for a new trial and
judgment as a matter of law (“JMOL”) on invalidity, non-
infringement, and damages. SSI also challenges the dis-
trict court’s permanent injunction.
     Because the district court improperly restricted SSI’s
efforts to present the jury with relevant evidence of inva-
lidity, we vacate the court’s final judgment as to validity
and reverse its denial of SSI’s motion for partial new trial
on validity. In the interest of judicial economy, we also
reach the remaining issues on appeal. We affirm on those
issues in the event the ’110 patent is found not invalid fol-
lowing the new trial.
                       BACKGROUND
     SSI is an original equipment manufacturer (“OEM”): a
manufacturer who resells another company’s products un-
der its own name and branding. TEK sells tire repair kits
to various OEMs and owns the ’110 patent. The ’110 patent
is directed to an emergency kit for repairing vehicle tires
deflated by puncture. ’110 patent col. 1 ll. 41–50. When
TEK filed the ’110 patent, a common way to handle a flat
tire was to simply replace it with a spare tire. Housing
spare tires outside or inside vehicles, however, poses sev-
eral well-known problems, such as reducing available
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL             3



space in the vehicle, increasing the weight of the vehicle,
heightening exposure to tire theft, and compounding the
sheer difficulty of changing the tire. Id. at col. 1 ll. 21–43.
Because the repair kit disclosed in the ’110 patent com-
prises a small compressor and a container of sealing liquid
to mend the hole, it is intended to serve as a smaller,
lighter, and less complicated alternative to conventional
spare tires. Id. at col. 1 ll. 36–40.
    In November 2010, TEK sued SSI for infringing claims
26, 28, and 31 of the ’110 patent. Only claim 26 is inde-
pendent:
    26. A kit for inflating and repairing inflatable ar-
    ticles; the kit comprising a compressor assembly, a
    container of sealing liquid, and conduits connecting
    the container to the compressor assembly and to an
    inflatable article for repair or inflation, said kit fur-
    ther comprising an outer casing housing said com-
    pressor assembly and defining a seat for the
    container of sealing liquid, said container being
    housed removably in said seat, and additionally
    comprising a container connecting conduit connect-
    ing said container to said compressor assembly, so
    that the container, when housed in said seat, is
    maintained functionally connected to said com-
    pressor assembly, said kit further comprising an
    additional hose cooperating with said inflatable ar-
    ticle; and a three-way valve input connected to said
    compressor assembly, and output connected to said
    container and to said additional hose to direct a
    stream of compressed air selectively to said con-
    tainer or to said additional hose.
’110 patent, claim 26.
    During claim construction proceedings, SSI argued be-
fore the magistrate judge that certain terms in claim 26—
“conduits connecting the container” and “container con-
necting conduit”—should be construed as means-plus-
4       TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




function limitations under 35 U.S.C. § 112, ¶ 6 because the
term “conduit” is a nonce word. In August 2012, the mag-
istrate judge rejected that contention and entered an order
construing these terms as “hoses and associated fittings
connecting the container to the compressor assembly and
to an inflatable article for repair or inflation” and “a hose
and associated fittings for connecting the container to the
compressor assembly,” and respectively. J.A. 57–58.
    Following claim construction, SSI moved for summary
judgment of invalidity, arguing that claim 26 was obvious
over U.S. Patent Application No. 2003/0056851 (“Eriksen”)
in view of Japanese Patent No. 2004-338158 (“Bridge-
stone”). The district court granted SSI’s motion in March
2014. See SSI Sys. Int’l, Inc. v. TEK Global, S.R.L., 929 F.
Supp. 2d 971, 974 (N.D. Cal. 2013) (“SSI I”). In its order,
the district court determined that the term “additional
hose cooperating with said inflatable article” did not re-
quire a direct connection between the additional hose and
the inflatable article. Id. at 978. The court further deter-
mined that Bridgestone discloses an air tube (54) that
works together with a tire, even though it is not directly
connected to the tire, and that air tube (54) therefore rep-
resents the element of an additional hose (83) cooperating
with the tire. Id.
     TEK appealed the district court’s order to this court.
On appeal, we reversed the district court’s construction of
the “cooperating with” limitation and its subsequent inva-
lidity determination. Sealant Sys. Int’l, Inc. v. TEK Global,
S.R.L., 616 F. App’x 987, 993 (Fed. Cir. 2015) (“SSI II”).
We determined that “cooperating with,” in the context of
the ’110 patent, required a direct connection between the
additional hose and the inflatable article. Id. Accordingly,
we explained that “[u]nder the proper construction of ‘co-
operating with,’ . . . Bridgestone does not disclose an ‘addi-
tional hose cooperating with’ the tire because air tube 54 is
not directly connected to the tire.” Id. at 995. Thereafter,
we reached the following conclusions: (1) “[N]either
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL           5



Bridgestone nor Eriksen teach[es] the use of ‘an additional
hose . . . cooperating with’ the tire,” id. at 996; (2) “Based
on its erroneous interpretation of claim scope, the district
court erred in determining that [SSI] . . . demonstrated by
clear and convincing evidence that a [POSITA] would have
had reason to combine the teachings of Eriksen and Bridge-
stone to achieve the claimed invention,” id. at 995–96 (in-
ternal quotation marks, brackets, and emphasis omitted);
and (3) “In light of these differences, the district court
clearly erred in finding Bridgestone disclosed the element
of an ‘additional hose . . . cooperating with’ the tire,” id. at
995.
    This court then remanded the case back to the district
court, explaining that because SSI “has not had an oppor-
tunity to make a case for invalidity in light of this court’s
claim construction,” a “remand is therefore required.” Id.
at 996. On remand, SSI again moved for summary judg-
ment of invalidity, J.A. 84, contending that “it would have
been obvious . . . to modify Bridgestone to eliminate the
second three-way valve (60) and joint hose (66), resulting
in a conventional tire repair kit meeting the limitations of
the claims of the 110 Patent,” Appellants’ Br. 10–11. At
the summary judgment hearing, the magistrate judge
struggled to interpret this court’s holding in SSI II:
    So this is a challenge I have, or trouble I have read-
    ing the Federal Circuit’s opinion. On the one hand
    they say there’s only a single issue here, which is,
    do either of these references teach an additional
    hose cooperating with the tire. They held, under
    their construction, which by definition is the proper
    construction, that neither reference teaches that
    particular limitation. They then go on in the next
    paragraph to say, but you can try again, defend-
    ants, on remand. So what space or gap is left be-
    tween those, if anything?
6      TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




J.A. 4047–48. The magistrate judge also grappled with this
court’s remand directive:
    [O]n remand . . . the Federal Circuit was giving de-
    fendants another shot with other references, but as
    to Bridgestone and Eriksen, there’s no gap there,
    right? They’ve essentially foreclosed this. Whether
    they intended to or not, I have to apply what they
    wrote, don’t I?
J.A. 4048.
    In May 2016, following the hearing, the magistrate
judge denied SSI’s motion, noting that “the Federal Circuit
has already considered and rejected obviousness in light of
the combination of Eriksen and Bridgestone,” J.A. 159, and
that “[i]t said, without qualification and after specifically
considering the same sections that Defendants point to
now, that ‘neither Bridgestone nor Eriksen teach[es] the
use of an additional hose . . . cooperating with the tire,’”
J.A. 160.
    The district court held a four-day trial in March 2017.
The jury ultimately found claims 26, 28, and 31 of the ’110
patent infringed and not invalid. J.A. 2040–42. TEK pre-
sented both lost profits and reasonable royalty damages
theories. The jury awarded $2,525,482 in lost profits and
$255,388 in the form of a reasonable royalty for infringing
sales for which TEK did not prove its entitlement to lost
profits. J.A. 2045.
     Following trial, SSI moved for a new trial on damages
(or remittitur) and for JMOL on damages, invalidity, and
noninfringement. The district court denied SSI’s motions
for a new trial and for JMOL on invalidity and noninfringe-
ment. J.A. 4–5. As to SSI’s motion for JMOL on damages,
the district court denied the motion with respect to lost
profits and granted it with respect to reasonable royalty.
J.A. 5–6. The district court also granted TEK’s motion for
a permanent injunction. J.A. 8–9.
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL         7



    SSI timely appealed to this court. J.A. 3775. We have
jurisdiction under 28 U.S.C. § 1295(a)(1).
                        DISCUSSION
                  I. Standards of Review
     Denial of post-trial motions for JMOL and new trial are
not unique to patent law; thus, we review them under re-
gional circuit law—here, the Ninth Circuit. See Wordtech
Sys., Inc. v. Integrated Networks Sols., Inc., 609 F.3d 1308,
1312 (Fed. Cir. 2010). The Ninth Circuit reviews an order
denying JMOL de novo. Wechsler v. Macke Int’l Trade,
Inc., 486 F.3d 1286, 1290 (Fed. Cir. 2007) (applying Ninth
Circuit law). The district court’s JMOL determination
therefore must be affirmed if substantial evidence supports
the jury’s verdict. See Revolution Eyewear, Inc. v. Aspex
Eyewear, Inc., 563 F.3d 1358, 1370 (Fed. Cir. 2009) (apply-
ing Ninth Circuit law). “Substantial evidence is relevant
evidence reasonable minds might accept as adequate to
support the jury’s conclusion, even if it is also possible to
draw a contrary conclusion.” Id.
     The Ninth Circuit reviews an order denying a new trial
for abuse of discretion. The denial is irreversible unless the
record contains no evidence in support of the verdict or the
district court committed legal error. Molski v. M.J. Cable,
Inc., 481 F.3d 724, 729 (9th Cir. 2007). Likewise, we review
the district court’s ultimate decision to grant an injunction
and its conclusion on each eBay factor for abuse of discre-
tion. eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391
(2006) (describing equitable requirements for injunctive re-
lief); i4i Ltd. P’ship v. Microsoft Corp., 598 F.3d 831, 861
(Fed. Cir. 2010). But factual findings made in support of
the injunction are reviewed for clear error. Acumed LLC v.
Stryker Corp., 551 F.3d 1323, 1327 (Fed. Cir. 2008).
    We apply Federal Circuit case law when reviewing is-
sues of patent law. Ericsson, Inc. v. D-Link Sys., Inc., 773
F.3d 1201, 1214 (Fed. Cir. 2014). Claim construction is an
8       TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




issue of law reviewed de novo. Williamson v. Citrix Online,
LLC, 792 F.3d 1339, 1346 (Fed. Cir. 2015) (“Regarding
questions of claim construction, including whether claim
language invokes 35 U.S.C. § 112, para. 6, the district
court’s determinations based on evidence intrinsic to the
patent as well as its ultimate interpretations of the patent
claims are legal questions that we review de novo.”). In-
fringement is an issue of fact reviewed for substantial evi-
dence. Braun Inc. v. Dynamics Corp. of Am., 975 F.2d 815,
819 (Fed. Cir. 1992) (explaining that “the jury’s finding of
infringement must be upheld if it is supported by substan-
tial evidence”).
                       II. Invalidity
       SSI argues that TEK is not entitled to relief because
the claims are invalid. Medtronic, Inc. v. Cardiac Pace-
makers, Inc., 721 F.2d 1563, 1583 (Fed. Cir. 1983) (“[A]n
invalid claim cannot give rise to liability for infringement
. . . .”). Specifically, SSI avers that had the district court
allowed it to present to the jury its obviousness theory
based on Eriksen in view of Bridgestone, the jury would
have found the asserted claims invalid.
    As previously mentioned, the district court determined
that, based on our decision in SSI II, Bridgestone and
Eriksen do not disclose an additional hose cooperating with
the inflatable article. Consequently, the district court in-
structed the jury that it was “not permitted to conclude
that Bridgestone or Eriksen, alone or in combination with
one another, discloses this requirement of [c]laim 26.”
J.A. 2014–15.
    The district court apparently interpreted SSI II to fore-
close all obviousness theories based on Eriksen in view of
Bridgestone. But taken in context, SSI II does not go so
far. In SSI II, SSI raised only one obviousness theory.
That theory was based on the contention that the air tube
54 in the Bridgestone reference met the “additional hose”
limitation in claim 26 of the ’110 patent. SSI II, 616
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL          9



F. App’x at 995. It was the only obviousness theory that
SSI II foreclosed, and the district court should not have
barred SSI from presenting to the jury other preserved ob-
viousness theories based on the combination of Eriksen
and Bridgestone that were not before this court in SSI II.
To that end, we agree with SSI that a partial new trial on
validity is appropriate here.
     While we decline to reverse the district court’s denial
of JMOL of invalidity, we reverse the district court’s denial
of SSI’s motion for a partial new trial on validity. The dis-
trict court is therefore directed to grant SSI a new trial lim-
ited to determining the issue of validity on an appropriate
evidentiary record. In view of this decision, we do not reach
SSI’s remaining arguments related to invalidity. 1
                     III. Infringement
      SSI next argues that this court should reverse the dis-
trict court’s denial of JMOL of noninfringement. Specifi-
cally, SSI avers that claim 26 requires certain elements—
i.e., a fast-fit coupling and an outer casing that connects
the container to the compressor—that the accused product



    1   We do note, however, that caution is advisable for
purposes of retrial. The district court appears to have al-
lowed TEK to present evidence to the jury concerning a
non-institution decision by the PTAB solely because SSI in-
formed the jury that the examiner did not have access to a
particular prior art reference when he allowed the asserted
patent. J.A. 7. The jury here was certainly allowed to con-
sider “evidence that the PTO had no opportunity to evalu-
ate before granting the patent.” Microsoft Corp. v. i4i Ltd.
P’ship, 564 U.S. 91, 111 (2011). Such evidence—properly
limited to the context of pre-issuance examination—does
not by itself necessarily suggest, warrant, or invite intro-
duction of evidence concerning a related, non-institution
decision.
10      TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




allegedly lacks. Appellants’ Br. 1–2; Reply Br. 17–23. SSI
argues in the alternative that this court should reverse the
district court’s denial of SSI’s motion for a new trial on in-
fringement. SSI claims that it was prejudiced by the dis-
trict court’s decision to allow TEK to compare the accused
product to the patented product. Appellants’ Br. 17.
                  A. Claim Construction
    An accused product infringes a claim if it embodies
each claim element or its equivalent. Jeneric/Pentron, Inc.
v. Dillon Co., 205 F.3d 1377, 1380 (Fed. Cir. 2000). Before
we address SSI’s argument that the accused products do
not embody certain claim limitations, we first consider
whether the district court properly construed those limita-
tions. As noted above, we review the district court’s claim
construction de novo, and any underlying factual findings
based on extrinsic evidence for clear error. Teva Pharm.
USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).
                    1. Fast-fit coupling
    SSI argues that “conduits connecting the container”
and “container connecting conduit” should be construed as
means-plus-function limitations under 35 U.S.C. § 112, ¶ 6
because the term “conduit” is a nonce word. Appellants’ Br.
21–22. According to SSI, when properly construed as a
means-plus-function claim, claim 26 requires a fast-fit cou-
pling, which the accused product lacks. Reply Br. 19.
     The district court, however, determined that § 112, ¶ 6
did not apply because the term “conduit” recites “a struc-
ture that would be understood by one skilled in the art and
in light of the claim language.” J.A. 59 (citing Greenberg v.
Ethicon Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir.
1996) (providing examples of nouns derived from their
functions that still designate structure such as “clamp,”
“container,” and “lock”)). The court further found that the
prosecution history suggested that the disputed limitation
was not means-plus-function language because it
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL         11



“establishes that the language in the original claims was
rewritten to avoid means-for language.” Id.
     Paragraph 6 does not apply when “the words of the
claim are understood by persons of ordinary skill in the art
to have a sufficiently definite meaning as the name for
structure.” See Diebold Nixdorf, Inc. v. ITC, 899 F.3d 1291,
1297 (Fed. Cir. 2018). As a procedural matter, to deter-
mine whether § 112, ¶ 6 applies to a claim limitation, we
first look to whether the limitation uses the word “means.”
Id. at 1297–98. If not, which is the case here, “there is a
rebuttable presumption that [§ 112, ¶ 6] does not apply.”
Id. at 1298. The presumption, however, can be overcome
“if the challenger demonstrates that the claim term fails to
‘recite sufficiently definite structure.’” Id. (quoting Wil-
liamson, 792 F.3d at 1349). For example, in Williamson,
we said that “[g]eneric terms such as ‘mechanism,’ ‘ele-
ment,’ ‘device,’ and other nonce words that reflect nothing
more than verbal constructs may be used in a claim in a
manner that is tantamount to using the word ‘means’ be-
cause they ‘typically do not connote sufficiently definite
structure’ and therefore may invoke § 112, para. 6.” 792
F.3d at 1350 (quoting Mass. Inst. of Tech. v. Abacus Soft-
ware, 462 F.3d 1344, 1354 (Fed. Cir. 2006)).
    To determine whether the claim limitation at issue
connotes sufficiently definite structure to a person of ordi-
nary skill in the art, we look first to intrinsic evidence, and
then, if necessary, to the extrinsic evidence. See Phillips v.
AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc).
    The intrinsic record comprises the claims, the specifi-
cation, and the prosecution history. See TIP Sys., LLC v.
Phillips & Brooks/Gladwin, Inc., 529 F.3d 1364, 1369
(Fed. Cir. 2008). Starting with the claims, claim 26 recites
the “conduits connecting the container to the compressor
assembly and to an inflatable article.” ’110 patent, claim
26. SSI does not dispute that the elements connected via
the conduits—i.e., the container, the compressor assembly,
12      TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




and the inflatable article (e.g., a tire)—each comprise defi-
nite structure. And the district court determined that the
term “conduit” recites “a structure” in light of the claim
language. J.A. 59. Although connoting precise physical
structure is not a necessary condition to avoid § 112, ¶ 6
application, CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d
1359, 1370 (Fed. Cir. 2002), it is generally sufficient, En-
virco Corp. v. Clestra Cleanroom, Inc., 209 F.3d 1360, 1365
(Fed. Cir. 2000). We conclude that the language of claim
26, in and of itself, does not indicate that § 112, ¶ 6 should
apply.
    Even more, the dependent claims suggest that § 112,
¶ 6 does not govern. Indeed, they “add limitations that ei-
ther describe particular structural features or flesh out
whether the term has a particular structural meaning.”
Diebold, 899 F.3d at 1298. For example, dependent claim
27 recites “at least one of said conduits . . . comprises a
hose.” ’110 patent col. 8 ll. 12–14. And SSI does not dispute
that the “hose” disclosed in the ’110 patent is structural.
     Considering the specification next, we conclude that
the ’110 patent clearly contemplates a conduit having phys-
ical structure. Indeed, the disclosed conduits serve to phys-
ically connect a container of sealing liquid to a compressor
and to connect the compressor to tires such that “[t]he liq-
uid is fed into the [tire] for repair by means of compressed
air, e.g., by means of a compressor.” ’110 patent col. 1
ll. 13–14. According to the specification:
     [T]he container of sealing liquid is connected to the
     compressor and to the valve of the tyre for repair
     and the compressor is started to feed the liquid into
     the tyre. For this purpose, the container normally
     has a dispenser unit comprising an inlet conduit
     and an outlet conduit connected respectively, by re-
     spective conduits, to the compressor and the valve
     of the tyre for repair.
’110 patent col. 1 ll. 44–50 (emphasis added).
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL          13



     Now reaching the prosecution history, we note that
generally, “[t]he subjective intent of the inventor when he
used a particular term is of little or no probative weight in
determining the scope of a claim,” but that is not neces-
sarily true when the intent is “documented in the prosecu-
tion history.” Markman v. Westview Instruments, Inc., 52
F.3d 967, 985 (Fed. Cir. 1995) (en banc) (emphasis added).
The district court determined that the prosecution history
establishes that the applicant intended for the term “con-
duit” to avoid the application of § 112, ¶ 6. J.A. 59. We
agree. When adding new claim 26 to its patent application,
the applicant explained that “[n]ew claim 26 is similar to
claim 10 but defines the connections in structural terms
rather than ‘means for’ language.” J.A. 58 & n.91, 5505.
And even SSI does not dispute that the applicant’s intent
is evidenced by the prosecution history. See Appellants’ Br.
22 (“[D]uring prosecution the applicant attempted to evade
the application of § 112, ¶ 6 . . . .”).
    Extrinsic evidence also supports our conclusion. For
example, dictionary definitions at or around the time of the
invention confirm that the noun “conduit” denoted struc-
ture with “a generally understood meaning in the mechan-
ical arts.” Greenberg v. Ethicon Endo-Surgery, Inc., 91
F.3d 1580, 1583 (Fed. Cir. 1996) (explaining that the dic-
tionary definition of “detent” shows that a person skilled in
the art would understand the term to connote structure);
Webster’s Third New International Dictionary 474 (1993)
(defining “conduit” as “a natural or artificial channel
through which water or other fluid passes or is conveyed:
aqueduct, pipe”); The New Oxford American Dictionary
358 (2001) (defining “conduit” as “a channel for conveying
water or other fluid”).
    We thus conclude that the intrinsic and extrinsic evi-
dence in this case establishes that the term “conduit” re-
cites sufficiently definite structure to avoid classification as
a nonce term and agree with the district court that SSI did
14      TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




not meet its burden to overcome the presumption against
applying § 112, ¶ 6.
         2. Outer casing connected to compressor
     SSI argues that because claim 26 requires that the
“seat is part of the outer casing[,] . . . the outer casing con-
nects the container to the compressor.” Reply Br. 21; see
Appellants’ Br. 23. TEK characterizes this argument as a
waived claim construction challenge. Appellees’ Br. 22.
SSI denies, however, that this argument challenges the
district court’s claim construction at all. Reply Br. 19
(“TEK mischaracterizes SSI’s outer casing argument as
one of claim construction. It is not.” (citation omitted)). In
fact, SSI claims to accept the district court’s determination
that “an outer casing . . . defining a seat for the container
of the sealing liquid,” as recited in claim 26, should be given
its plain and ordinary meaning. Id. (discussing claim con-
struction order). But SSI toes a fine line. It argues that
“the plain language of claim 26 states that the outer casing
defines a seat for the sealant container and that the seat
functionally connects the container to [the] compressor.”
Reply Br. 19–20 (emphasis added).
    We need not reach the waiver issue, though, because
the district court explicitly rejected SSI’s interpretation of
the plain and ordinary meaning of the challenged term.
Specifically, the court found that SSI’s position—that is,
“when the container is housed in the seat, it is maintained
‘functionally connected’ to the compressor assembly”—is
“based on an incomplete reading of the claim language.”
J.A. 48. The court concluded that it would be “improper to
import this function into the definition of what in the pa-
tent is a structure only.” J.A. 49.
     Because the district court expressly rejected SSI’s in-
terpretation when it determined that the term should have
its plain and ordinary meaning, J.A. 48–49, and SSI does
not appeal the district court’s claim construction order re-
jecting its interpretation of the plain and ordinary
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL        15



meaning, our inquiry is limited to whether substantial ev-
idence supports the jury’s infringement verdict under the
issued claim construction. See Finjan, Inc. v. Blue Coat
Sys., Inc., 879 F.3d 1299, 1306 (Fed. Cir. 2018). It does.
The jury properly applied the district court’s construction,
requiring only that the seat be contained in the outer cas-
ing. See J.A. 48.
    As the district court did not misconstrue any claim
terms challenged here on appeal, we do not reach whether
the accused product infringes the asserted claims under
SSI’s posited constructions. Furthermore, in the event that
the ’110 patent is found not invalid, we decline to disturb
the district court’s denial of JMOL of noninfringement.
            B. Product-to-Product Comparison
    SSI argues that the district court legally erred by al-
lowing TEK, over SSI’s objections, to compare the accused
product to TEK’s commercial embodiment during its clos-
ing argument. For support, SSI points us to Zenith Labor-
atories, Inc. v. Bristol-Myers Squibb Co., where this court
admonished against deciding the issue of infringement by
comparing the accused device to the commercial embodi-
ment. 19 F.3d 1418, 1423 (Fed. Cir. 1994) (“As we have
repeatedly said, it is error for a court to compare in its in-
fringement analysis the accused product or process with
the patentee’s commercial embodiment or other version of
the product or process; the only proper comparison is with
the claims of the patent.”).
    We certainly agree with SSI’s assertion that to in-
fringe, the accused product must meet all the limitations of
the claim. But “when a commercial product meets all the
claim limitations, then a comparison [of the accused prod-
uct] to that [commercial] product may support a finding of
infringement.” Adams Respiratory Therapeutics, Inc. v.
Perrigo Co., 616 F.3d 1283, 1289 (Fed. Cir. 2010). Here,
SSI’s own expert, Dr. King, acknowledged that he under-
stood the TEK device to be an “embodying device” and to
16      TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




“practice[] the ’110 Patent.” J.A. 4880:15–17 (King cross-
examination trial testimony). Certain statements made by
SSI’s former executive, TEK’s counsel, and the inventor
also suggest that TEK’s device is the commercial embodi-
ment of the ’110 patent.
    Thus, we cannot say that the district court abused its
discretion by allowing the jury to hear the indirect product-
to-product comparison. To be sure, district courts in the
Ninth Circuit retain broad discretion in controlling closing
argument. “Generally, a district court’s decision to over-
rule an objection raised during closing argument, and its
denial of a motion for a mistrial, are reviewed for an abuse
of discretion.” United States v. Navarro, 608 F.3d 529, 532
(9th Cir. 2010) (footnotes omitted). Here, the district court
overruled SSI’s objections to certain alleged product-to-
product comparisons in TEK’s closing argument because it
determined that “SSI and its expert invited a product-to-
product comparison by identifying TEK’s product as an em-
bodiment of the invention, then drawing a contrast (albeit
an unconvincing one) with SSI’s product.” J.A. 6 (Order re
post-trial motions). In the district court’s view, TEK
merely responded to SSI’s product-to-product comparison
“by demonstrating that TEK’s product didn’t perform the
way SSI’s expert described.” J.A. 7.
     Although SSI insists that it did not compare SSI’s kit
with TEK’s kit, we disagree. On direct examination, SSI’s
counsel asked SSI’s former executive, Mr. Mueller, to tes-
tify about how the sealant container connects to the com-
pressor in TEK’s kit. J.A. 4751:11–17 (Q: “Using Tek’s tire
repair kit that you have in front of you there, can you ex-
plain to the jury how the compressor is connected to the
sealant container?” A: “Yes. So the sealant bottle is here
(indicating), and it -- it connects to the compressor. There’s
a recess in the outer casing here (indicating) that this bot-
tle sets into, and then given a half twist, and it engages.”).
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL        17



    Additionally, SSI’s expert, Dr. King, explained to the
jury during his cross examination that figure 2 of the ’110
patent illustrates the sealant container’s connection to the
compressor via the seat in the outer casing. J.A. 4834:11–
4835:1. SSI claims that it “compared its kits to the figures
in the ’110 Patent to illustrate that SSI did not infringe the
patent.” Reply Br. 17. “But infringement is to be deter-
mined by comparing the asserted claim to the accused de-
vice, not by comparing the accused device to the figures of
the asserted patent.” Catalina Lighting, Inc. v. Lamps
Plus, Inc., 295 F.3d 1277, 1286 (Fed. Cir. 2002) (emphasis
added). Because figure 2 depicts an embodiment of the pa-
tented invention, we conclude that SSI itself compared the
accused product to a disclosed embodiment.
    To rebut SSI’s characterization of the disclosed embod-
iment and of TEK’s kit, TEK’s counsel cross-examined Dr.
King about his testimony. See generally J.A. 4880. In per-
tinent part, TEK’s counsel assembled a physical, broken-
down version of the TEK kits while Dr. King held the kit’s
outer casing in his hand. J.A. 4881:3–25. TEK’s counsel
ostensibly tried to show the jury that, contrary to Dr.
King’s testimony, the compressor and sealant container
were directly and functionally connected without the pres-
ence of the outer casing, which Dr. King held in his hand.
J.A. 4882:2–25. SSI did not object to this line of question-
ing at that time.
    Yet when TEK’s counsel attempted to remind the jury
about this demonstration in his rebuttal closing argument,
SSI objected to the argumentation as improper product-to-
product comparison:
    TEK’s counsel: Now, you recall you saw a demon-
    stration of this, when I asked Dr. King on cross-ex-
    amination to come down here and stand before you.
    SSI’s counsel: This is going to be comparing prod-
    uct to product, which is against the Jury Instruc-
    tions and the law, Your Honor.
18      TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




     Court: Overruled.
J.A. 5082:4–10 (TEK’s Rebuttal Argument). To clarify the
purpose of his questions, TEK’s counsel explained to the
jury that “this is not an attempt to compare the products[,]
[b]ut because this product practices the patent, you saw,
yourselves, that the outer casing has nothing to do with
connecting the sealant and the compressor. The same is
true of the Accused Products.”). J.A. 5082:24–5083:3.
     The district court, in its discretion, determined that the
indirect comparison between TEK’s product and SSI’s
product, in the context that it occurred, was not cause for a
new trial. J.A. 6. We agree—especially in view of the dis-
trict court’s instruction directing the jury not to perform a
product-to-product comparison to decide the issue of in-
fringement.      J.A. 5006:24–5007:4 (Jury Instructions)
(“You’ve heard evidence about both TEK’s product and
SSI’s product. However, in deciding the issue of infringe-
ment, you may not compare SSI’s Accused Product to
TEK’s product. Rather, you must compare SSI’s Accused
Product to the claims of the ’110 Patent when making your
decision regarding patent infringement.”).
     We consider the district court’s cautionary instructions
sufficient to mitigate any potential jury confusion or sub-
stantial prejudice to SSI due to the apparent product-to-
product comparison. Medtronic Navigation, Inc. v. Brain-
LAB Medizinische Computersysteme GmbH, 603 F.3d 943,
962 (Fed. Cir. 2010) (holding that the jury instruction suf-
ficiently addressed concerns about jury confusion resulting
from a product-to-product comparison). Because the dis-
trict court did not abuse its discretion, we decline to reverse
its denial of SSI’s motion for a new trial on infringement.
                         IV. Remedy
    Lastly, SSI argues that even if the ’110 patent is valid
and infringed, substantial evidence does not support the
jury’s lost profits award and that the district court abused
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL         19



its discretion by permanently enjoining SSI. SSI’s argu-
ments are unpersuasive.
                        A. Damages
      SSI solicits reversal of the district court’s denial of
SSI’s motion for JMOL denying lost profits because TEK
allegedly failed to prove all four Panduit factors. The Pan-
duit test, first articulated by the Sixth Circuit, is “[o]ne
‘useful, but non-exclusive’ method to establish the pa-
tentee’s entitlement to lost profits.” Mentor Graphics Corp.
v. EVE-USA, Inc., 851 F.3d 1275, 1284 (Fed. Cir. 2017)
(quoting Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538, 1545
(Fed. Cir. 1995) (en banc)). Under Panduit Corp. v. Stahlin
Bros. Fibre Works, Inc., a patentee is entitled to lost profits
if it can establish four things: (1) demand for the patented
product, (2) absence of acceptable, non-infringing alterna-
tives to the patented product, (3) manufacturing and mar-
keting capability to exploit the demand for the patented
product, and (4) that the patentee would have made a profit
if it had made the infringer’s sales. 575 F.2d 1152, 1156
(6th Cir. 1978).
     SSI contends that TEK failed to establish the third and
fourth Panduit factors. The district court disagreed, rea-
soning that substantial evidence supports the jury’s award
of lost profits to TEK based on infringing sales to General
Motors (“GM”) because “[t]he jury could reasonably infer
manufacturing capacity from TEK’s prior activities, . . . it
could reasonably infer marketing capability from TEK’s
known presence in the market,” and it could “reasonably
rely on [TEK’s damages expert’s] profits calculations.” J.A.
4–5.
    We review de novo the district court’s denial of JMOL
on lost profits. Presidio Components, Inc. v. Am. Tech. Ce-
ramics Corp., 702 F.3d 1351, 1358–59 (Fed. Cir. 2012) (ap-
plying Ninth Circuit law to review the district court’s
denial of JMOL on lost profit damages). To prevail, SSI
must therefore show that substantial evidence does not
20      TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




support the jury’s fact findings or that the court erred in
applying the law on SSI’s motion for JMOL. See DSU Med.
Corp. v. JMS Co., 471 F.3d 1293, 1309 (Fed. Cir. 2006) (ap-
plying Ninth Circuit law).
     Like the district court, we conclude that substantial ev-
idence supports the jury’s lost profits award. As an initial
matter, we note that the market appears to have been lim-
ited to two suppliers at the time SSI made its infringing
sales. State Indus., Inc. v. Mor-Flo Indus., Inc., 883 F.2d
1573, 1578 (Fed. Cir. 1989) (“In the two-supplier market, it
is reasonable to assume, provided the patent owner has the
manufacturing and marketing capabilities, that it would
have made the infringer’s sales.”). Several witnesses testi-
fied that SSI and TEK were head-to-head competitors and
that TEK lost sales of its tire-repair kits to SSI. For exam-
ple, Mr. Smith, an SSI research and development em-
ployee, testified that SSI competed against TEK for GM’s
business. J.A. 4690:11–13. He also testified that securing
the tire repair kit contract with GM, despite competition
from TEK, was a success for SSI. J.A. 4689:10–24.
     Further, TEK’s Chief Operating Financial Officer, Mr.
Petrelli, testified that SSI was TEK’s only competitor until
2014. J.A. 4983:6–15. And TEK’s managing director, Mr.
Matuszynski, testified that TEK would have been able to
sell its product if SSI had not sold the accused product be-
cause “TEK Corporation has been providing General Mo-
tors with a hundred percent of the product in North
America” until GM awarded business to SSI.” J.A. 1704.
    As to manufacturing capability, the district court con-
cluded that the jury could reasonably infer manufacturing
capacity from TEK’s prior activities. See Yarway Corp. v.
Eur-Control USA, Inc., 775 F.2d 268, 276–77 (Fed. Cir.
1985) (confirming that past business practices and rela-
tionships are probative of the ability to meet demand). We
agree. In our view, substantial evidence supports that
TEK’s losses are not speculative. State Indus., 883 F.2d at
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL         21



1579 (upholding district court’s finding of manufacturing
capacity in view of head-to-head competition, national
recognition, and real sales losses). For example, the inven-
tor of the ’110 patent, Mr. Marini, testified that TEK “lost
a lot of business” to SSI, J.A. 4431:11–24, and that TEK
has “300 people working every day: Engineering, manufac-
turing, logistics,” 4431:20–23. And TEK’s damages expert,
Dr. Mody, testified that based on the deposition tran-
scripts, reports, financial documents, and conversations
with TEK’s CFO, J.A. 4585:21–4586:5, TEK had the capac-
ity to make the sales that SSI made, J.A. 4591:14–21.
Moreover, as mentioned above, Mr. Matuszynski testified
that TEK had been providing GM with one hundred per-
cent of its North American product before SSI entered the
marketplace. J.A. 1704. 2
    As to the factor of the Panduit test directed to profit
generation, substantial evidence supports the jury’s find-
ing that TEK would have made a profit if it had made SSI’s
sales. Dr. Mody, TEK’s damages expert, testified that she
calculated TEK’s lost profits by multiplying SSI’s sales
base to TEK’s “incremental profit margin.” J.A. 4592:9–15.
She further testified that TEK lost $2,525,483.00 of profit
from SSI’s infringing sales. J.A. 4594:18–4695:2. SSI



    2   Although SSI argued in its opening brief that there
is “no evidence that TEK Corporation had the capacity to
either market or sell any or all of those [additional] tire re-
pair kits,” Appellants’ Br. 36 (emphasis omitted), it ap-
pears that SSI now concedes this argument. In response to
TEK’s argument that the inventor, Mr. Marini, “testified
about TEK’s marketing efforts, and even played one of
TEK’s marketing videos for the jury,” Appellees’ Br. 42, SSI
acknowledged that Mr. Marini’s testimony was directed to
TEK’s marketing capability, Reply Br. 5. And SSI has not
presented any further challenges to TEK’s marketing ca-
pabilities.
22      TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




cross-examined Dr. Mody at trial about her damages meth-
odology. J.A. 4612:15–4620:14. Yet the jury rejected SSI’s
criticisms at the end of the day and awarded TEK lost prof-
its consistent with Dr. Mody’s opinion. J.A. 2040 (verdict
form). We agree with the district court that the jury could
reasonably rely on Dr. Mody’s profits calculations.
     Because substantial evidence supports the elements
required for a lost-profits award, and there was substantial
evidence to support the jury’s verdict, the district court did
not legally err by permitting the jury to consider lost profits
damages. See Siemens Med. Sols. USA, Inc. v. Saint-Go-
bain Ceramics & Plastics, Inc., 637 F.3d 1269, 1289 (Fed.
Cir. 2011). Consequently, we uphold the district court’s de-
nial of SSI’s motion for JMOL on this issue.
                 B. Permanent Injunction
     SSI argues that the district court abused its discretion
by granting TEK permanent injunctive relief. The injunc-
tion permanently enjoins SSI from “infringing, or inducing
or contributing to, the infringement of claims 26, 28, and
31 of [the ’110 patent], until the expiration of the patent”
by making, using, selling, offering to sell, or importing into
the United States certain infringing tire-repair kit models
or by assisting others in doing so. J.A. 10–11. The injunc-
tion does not, however, prohibit SSI from designing around
the ’110 patent. J.A. 12.
     To obtain a permanent injunction, “[a] plaintiff must
demonstrate: (1) that it has suffered an irreparable injury;
(2) that remedies available at law, such as monetary dam-
ages, are inadequate to compensate for that injury; (3) that,
considering the balance of hardships between the plaintiff
and defendant, a remedy in equity is warranted; and
(4) that the public interest would not be disserved by a per-
manent injunction.” eBay, 547 U.S. at 391. Our review is
guided by statute and well-established principles of equity.
See 35 U.S.C. § 283. As discussed below, we discern no
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL         23



reversible error in the district court’s decision to perma-
nently enjoin SSI’s infringement of certain ’110 patent
claims.
                    1. Irreparable Harm
     SSI argues that the district court abused its discretion
in determining that TEK had shown irreparable harm due
to SSI’s infringement. Specifically, SSI argues that “TEK
fail[ed] to establish a causal nexus between the alleged in-
fringement and any lost sales.” Appellants’ Br. 60 (citing
Apple Inc. v. Samsung Elecs. Co., 735 F.3d 1352, 1363 (Fed.
Cir. 2013) (explaining that to satisfy the irreparable harm
factor in a patent infringement suit, a patentee must es-
tablish that “a sufficiently strong causal nexus relates the
alleged harm to the alleged infringement”). To establish
causal nexus, the patentee must show that “the infringing
feature drives consumer demand for the accused prod-
uct”—in other words, that consumers bought the accused
product because it was equipped with an apparatus
claimed in the ’110 patent. Apple Inc. v. Samsung Elecs.
Co., 695 F.3d 1370, 1375–76 (Fed. Cir. 2012).
     Driving demand, however, does not require a patented
feature to be the only basis of consumer demand. See Apple
Inc., 735 F.3d at 1364. It was enough for TEK to show that
a significant reason consumers bought its device was the
presence of the patented features.
    Sufficient record evidence supports the finding that the
claimed three-way valve and additional hose drove con-
sumer demand. For example, at least before 2014, GM re-
quired the claimed three-way valve and additional hose to
be present in its tire repair kits. See J.A. 4685:5–25; Ap-
pellants’ Br. 55–58. And Mr. Smith, the SSI employee re-
sponsible for testing SSI’s tire repair kit, testified at trial
that GM’s purchase of tire repair kits from SSI was contin-
gent on SSI meeting those requirements. J.A. 4685:19–22.
Thus, the district court did not clearly err in finding that
TEK had shown that the patented feature drove demand.
24      TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




          2. Lack of Remedies Available at Law
    SSI also argues that injunctive relief is unnecessary
because damages adequately compensate TEK for SSI’s
past infringement. The district court determined that in-
junctive relief was indeed necessary because “TEK’s lack of
diversification exposes it to a particular risk of lowered
market share, and money damages cannot adequately com-
pensate for the related injury to its reputation.” J.A. 8.
    We see neither abuse of discretion in the district court’s
determination nor clear error in its fact-finding. Indeed,
Mr. Marini’s testimony evidences that the tire repair kit
was TEK’s central product at the time of SSI’s infringing
sales. See, e.g., J.A. 4415:15–4426:9. Also indicative of the
company’s focus is its name, “TEK,” which stands for “tire
emergency kit.” J.A. 4402:8–10. Moreover, the evidence
supports that TEK lost market share to SSI. J.A. 4431:11–
4432:3 (Mr. Marini explaining that SSI took business from
TEK upon entering the market); see J.A. 4689:10–22. The
inherent difficulty of quantifying “loss of market share,
brand recognition, and customer goodwill” and of estimat-
ing monetary damages indicates that “remedies at law are
inadequate.” i4i, 598 F.3d at 862.
                 3. Balance of Hardships
    SSI next argues that TEK cannot demonstrate any
hardship because it cannot prove that it will suffer any
harm. The district court determined that, without the in-
junction, TEK would be forced to compete with its own pa-
tented invention. J.A. 9. SSI challenges the district court’s
position, asserting that GM was TEK’s only customer that
“ever required a three-way valve or additional hose,” as
claimed and “GM stopped requiring those components and
stopped buying tire repair kits that included them” in 2014.
J.A. 61. According to SSI, “TEK [would] not be forced to
compete against its patented technology because no OEM
has required that technology in tire repair kits since at
least 2014.” J.A. 61–62. In short, SSI argues that TEK
TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL        25



cannot show any harm because there is no evidence of fu-
ture harm.
    We disagree. In i4i, we said that “[p]ast harm to a pa-
tentee’s market share, revenues, and brand recognition is
relevant for determining whether the patentee ‘has suf-
fered an irreparable injury.’” 598 F.3d at 861–62 (empha-
sis omitted) (quoting eBay, 547 U.S. at 391). “Although
injunctions are tools for prospective relief designed to alle-
viate future harm, by [their] terms the . . . eBay factor[s]
look[], in part, at what has already occurred.” Id. at 862.
    The district court found, and the record supports, that
SSI and TEK were competing for the same customers in
the same market, that SSI won business over TEK, and
that TEK was susceptible to lowered market share due to
this loss of business. J.A. 4–5, 8. Head-to-head competi-
tion and lost market share tend to evidence irreparable
harm. See Broadcom Corp. v. Emulex Corp., 732 F.3d 1325,
1338 (Fed. Cir. 2013) (competition and lost market share
established irreparable harm); Robert Bosch LLC v. Pylon
Mfg. Corp., 659 F.3d 1142, 1151 (Fed. Cir. 2011) (conclud-
ing that the district court erred in not finding irreparable
harm when the parties were direct competitors and pa-
tentee showed lost market share and access to potential
customers). Moreover, and more importantly, SSI has not
argued that it would suffer any harm from the injunction
itself. On balance, therefore, this factor favors TEK.
                     4. Public Interest
     The “touchstone of the public interest factor is whether
an injunction, both in scope and effect, strikes a workable
balance between protecting the patentee’s rights and pro-
tecting the public from the injunction’s adverse effects.”
i4i, 598 F.3d at 863. SSI argues that the injunction nega-
tively impacts its OEM customers and their end users. The
district court concluded, however, that the public interest
is not disserved by the injunction. J.A. 9. We agree.
26      TEK GLOBAL, S.R.L. v. SEALANT SYSTEMS INTERNATIONAL




     The injunction’s well-crafted sunset provision miti-
gates any negative effects on end users and SSI’s custom-
ers due to the injunction. See id.; Broadcom Corp., 732
F.3d at 1338–39. The sunset provision permits nine
months of “[s]unset [s]ales” to existing SSI customers who
had “qualified or validated an [e]njoined [p]roduct for use
in a particular customer platform” and “placed a firm order
for production activities of that [e]njoined [p]roduct for use
in that particular customer platform” before the jury sub-
mitted its verdict. J.A. 11.
     Moreover, as previously noted, SSI is free to design
around the ’110 patent. J.A. 12. Nine months is sufficient
time for SSI to begin design-around efforts and to remove
the infringing product from the market without causing
significant inconvenience to OEMs and consumers. See
Broadcom Corp., 732 F.3d at 1338–39. Furthermore, the
injunction cannot take effect unless and until the validity
of the ’110 patent is resolved in TEK’s favor at retrial.
    In sum, the district court did not abuse its discretion
by permanently enjoining SSI.
                        CONCLUSION
    We have considered the parties’ remaining arguments
and find them unpersuasive. For the foregoing reasons,
the district court’s judgment is affirmed-in-part, reversed-
in-part, and vacated-in-part. The district court is directed
to grant SSI a new trial limited to the issue of validity.
     AFFIRMED-IN-PART, REVERSED-IN-PART,
              VACATED-IN-PART
                           COSTS
     The parties shall bear their own costs.